Citation Nr: 1723593	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-13 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

	
THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Charles, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The February 2011 rating decision and the February 2013 Board decision found that new and material evidence had been submitted to reopen a claim of entitlement to service connection for PTSD.  

In January 2013, the Veteran testified at a personal hearing before a Veterans Law Judg (VLJ).  A transcript of this hearing was prepared and associated with the claims file.  In correspondence in March 2017, the Board informed the Veteran that the VLJ who presided at the hearing was no longer employed by the Board.  The Veteran was provided the option of a new hearing, but he did not respond.   

The February 2013 Board decision remanded the reopened claim for additional development, and the claim was subsequently returned to the Board for additional review.

In April 2015, the Board denied entitlement to service connection for an acquired psychiatric disability, to include PTSD and depressive disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in May 2016, the Court granted a Joint Motion for Remand (JMR) that vacated the Board's April 2015 decision and remanded the matter for compliance with the instructions in the Joint Motion.  

In September 2016, the Board remanded the case to the Agency of Original Jurisdiction to accomplish the instructions in the Joint Motion that required additional notice informing the Veteran that he may submit witness statements. 


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has an acquired psychiatric disorder, to include PTSD and depression, etiologically related to military service or to any incident incurred therein.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD, and depression, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (3), 3.310, 4.125(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In September 2016, the Board remanded the claim and directed that an applicable VCAA notice be provided, including notice regarding the information and evidence that is necessary to substantiate a claim for service connection based on personal assault in accordance with the requirements of 38 C.F.R. § 3.304(f)(4).  Instructions specified that the Veteran should be notified that he may submit witness statements, including from named fellow soldiers from Chicago and/or from Youngstown to corroborate his testimony of a personal assault by a first sergeant during service.  These requirements were satisfied by a notification letter sent in December 2016.  For this reason, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify was initially satisfied by a letter in July 2010.  However, following the Veteran's report of experiencing a personal assault in service and as directed by the parties to the JMR, the Veteran was provided with notice in September 2016 pursuant to 38 C.F.R. § 3.304(f), concerning PTSD and the alleged physical assault. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs), VA treatment records, lay statements, and medical opinions with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.  The Veteran has been provided VA examinations and the opportunity to set forth his contentions during a videoconference Board hearing in January 2013.  

The Veteran has not identified any additional shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.
Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case by case basis.  See VAOPGCPREC 12 99 (October 18, 1999).  Here, the individual personnel records do not contain indicators of combat action.  However, the file contains a "Vietnam Combat Certificate" from the 1St Cavalry Division attesting to the Veteran's general participation in combat operations.  The certificate has handwritten modifications of the Veteran's assigned unit.  Although the Veteran credibly reported that he was assigned guard duty in Vietnam and was present at a large base during mortar attacks, he also reported to examiners that he did not participate in direct combat.  Therefore, the Board finds that the weight of evidence is that the Veteran did not participate in combat as defined by VA so the provisions of 38 C.F.R. § 3.304(f)(1)-(2) are not for consideration.  The Veteran is not shown to have been a prisoner of war, so the provisions of 38 C.F.R. § 3.304(f)(4) are also not for consideration.

However, pursuant to 38 C.F.R. § 3.304(f)(3), if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

The provisions of 38 C.F.R. § 3.304(f)(5) provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced references to the Fourth Edition with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was originally certified to the Board in July 2012, the previous versions of the regulations including references to DSM-IV apply.  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Analysis

Events in Service

The Veteran served as a U.S. Army clerk with service in the Republic of Vietnam from February 1968 to February 1969.  The service personnel records show that he was assigned as a keypunch operator at a logistics center until September 1968 and thereafter as a security guard at the headquarters of a cavalry division.  He did not receive individual combat related awards or badges, but the file does contain a "Vietnam Combat Certificate" issued by the 1St Cavalry Division that recognized his service in that unit in Vietnam.  

The Veteran and his representative contend that the Veteran has PTSD as a direct result of his military service in Vietnam.  Specifically, the Veteran states that he was assaulted by a non-commissioned officer; that he witnessed deaths of fellow soldiers; and that he was exposed to heavy mortar attacks. 

In a July 1970 claim, the Veteran reported that he sustained jaw and dental injuries on January 1, 1969, and that he was treated for depression and schizophrenia in October 1969.  In an April 1970 VA document, an adjudicator noted that the Veteran reported a jaw injury on January 1, 1969 was due to a mortar attack.  In a July 1975 claim, the Veteran reported that he had a tooth knocked out on January 1, 1969 but that it was an accident.  In a May 1995 claim, the Veteran reported that he witnessed fellow soldiers wounded and killed while standing guard in bunkers and watch towers.  One of the wounded was his best friend.  He also reported shooting a child from a helicopter.  During a July 1996 RO hearing, the Veteran testified that he was present on a base and assisted in the recovery from an attack on a medical facility in Long Binh that resulted in the deaths of 91 nurses.  He further testified that he was celebrating the New Year in 1969, was intoxicated, fired a gun, and was reprimanded by a sergeant.  An argument ensued and, while being held down by others, was struck in the mouth with the butt of a rifle.  He acknowledged that all he did in Vietnam was party and smoke marijuana.  The Veteran reported that he was reduced in rank because of this incident, but service records showed that the military discipline was administered after his service in Vietnam for another infraction not involving and assault. 

In a December 1997 letter, the US Armed Services Center for Research of Unit
Records reported that records did not show a rocket attack in the area of Long Binh
during June 1968 nor did they show that the evacuation hospital on Long Binh was
ever hit by a rocket.  In this regard, the Board finds that it is a matter of public
record that only eight female nurses died in Vietnam, and of those, only one was
killed in action. That casualty was sustained in June 1969, when a nurse died
following a rocket attack on the 312th Evacuation Hospital in Chu Lai in June 1969,
i.e., after the appellant left Vietnam.

The Center for Research of Unit Records reported that the soldier identified by the Veteran, an infantryman assigned to the 1st Cavalry Division, sustained a shell fragment wound in a landing zone, not in a bunker or the perimeter, in June 1968, some three months before the Veteran was assigned to the 1st Cavalry Division.  The Center for Research of Unit Records reported that the US Army Crime Records Center had no record of a personal assault.  

Treatment and Examinations

The Veteran's service treatment records are negative for any complaints, diagnosis or treatment for any mental health disorder.  During an April 1969 dental examination, the dental clinician noted that tooth number 9 was missing, but there was no comment regarding a traumatic injury.  In February 1970, the Veteran sought treatment for an injury to the lower lip after striking the steering wheel in an automobile accident.  The wound required sutures with no follow-up.  The Veteran denied any psychiatric symptoms, tooth or gum trouble, or head injuries in his discharge Report of Medical History in March 1970. 

In January 1974, the Veteran underwent a mental health examination by a psychiatrist who noted the Veteran's report of general nervousness, tension, and restlessness.  There was no mention of any events in service, and the psychiatrist diagnosed anxiety reaction in an emotionally labile individual.  

The Veteran underwent a military reenlistment examination in May 1980.  He denied any depression or nervous trouble, any previous mental health treatment, and any injuries including any severe tooth trouble. 
The Veteran underwent an initial VA evaluation for PTSD in November 1994.  A VA psychiatrist noted the Veteran's report of "severe combat" but the only injury was "having his teeth knocked out."  He reported symptoms of irritability, depression, hypervigilance, nightmares, and insomnia as well as multiple forms of substance abuse since service.  The psychiatrist diagnosed PTSD and alcohol and cannabis dependence.  In June 2000, the Veteran reported to a physician that an officer knocked out his tooth in boot camp.  The Veteran continued to receive VA outpatient mental health treatment through at least 2001.

In June 2003, the Board denied service connection for PTSD finding that the Veteran did not engage in combat, that the diagnoses of record were based on unverified events, and that the Veteran did not have PTSD based on a verified in-service stressor.  

In November 2008, the Veteran continued to receive VA outpatient treatment.  A clinician noted the Veteran's report of depression and mentioned that he drove an ambulance in Vietnam. In December 2008, the Veteran was referred for a PTSD evaluation.  The doctor determined that the Veteran did not meet the criteria for PTSD, and that the Veteran did not report symptoms related to PTSD. The Veteran reported that he was not directly exposed to combat, but that he was on the base which was mortared frequently.  The Veteran said that he had to run to the bunkers for cover.  He said that sometimes men would be missing the next day, but he never knew what happened to them.  He did not witness anyone getting injured or killed and he himself did not have any close calls with regard to mortar attacks. The December 2008 physician found that the Veteran was over-reporting on a wide array of symptoms, which made certain results invalid.  The examiner performed a series of psychological testing and diagnosed the Veteran with adjustment disorder with depressed mood, cannabis abuse in partial remission, and alcohol dependence in full sustained remission.  The examiner determined that the Veteran's symptoms of adjustment mood disorder with depressed mood was due to stressful events in his environment, and insinuated that the stresses were recent and not related to military service.  In summary, the examiner found that the Veteran had not experienced a traumatic stressor that meets criterion A for the diagnosis of PTSD. The Veteran also did not report re-experiencing symptoms or persistent increased physiological arousal that would meet diagnostic criteria for PTSD.  

The Veteran sought to reopen the claim for service connection for PTSD in June 2010.  He submitted records of private primary care for multiple physical disorders, but the records are silent for any references to mental health symptoms or concurrent treatment. 

In January 2011, the Veteran underwent another VA initial evaluation for PTSD.  The examiner noted that the Veteran began receiving mental health care services from VA in 1994.  The exam report indicated that the Veteran was originally diagnosed with PTSD; however the diagnosis was not based on a thorough psychiatric review of the Veteran at that time.  The examiner detailed that the Veteran received medication for his psychiatric symptoms up until 2000.  The January 2011 physician also specifically incorporated the details of the December 2008 consult.  The examiner reviewed the Veteran's pre-military history, military history, and post-military history, conducted psychological testing, and conducted a mental status exam.  In discussion of the Veteran's military stressors, the Veteran stated that he wasn't really in combat but that he had conversations with combat soldiers who saw wounded soldiers, that he was in a physical altercation with his first sergeant, and as a result was demoted.  He reported that there was a time when mortars were coming in and he had to jump from the bunker.  The Veteran was unable to elaborate on the physical altercation or the incident from the bunker.  

The examiner concluded that the Veteran did not present with specific identifiable traumatic stressors that met the DSM-IV Criteria A stressor requirements for PTSD.  The Veteran did not report the full constellation of symptoms needed, and the examiner determined that the Veteran did not meet the criteria for PTSD at that time.  The Veteran was diagnosed with depressive disorder, alcohol dependence, and polysubstance dependence.  The examiner determined that the Veteran's depressive disorder was not related to his military experience.  

In March 2013 the Veteran was afforded an initial PTSD Disability Benefits Questionnaire (DBQ).  The examiner determined that the Veteran did not have a diagnosis of PTSD in accordance with the DSM-IV.  The examiner diagnosed the Veteran with mild depression unrelated to military service, alcohol dependence and cannabis abuse, both in full and sustained remission.  The examiner conducted a full examination of the Veteran, which included a review of the Veteran's history, discussion of the Veteran's stressors, review of the PTSD diagnostic criteria, and review of psychological symptoms.  In review of the Veteran's potential stressors, the Veteran stated that he was always ducking and dodging in bunkers when stationed in Long Binh.  The examiner noted that the stressor was related to the Veteran's fear of hostile military or terrorist activity, but that the stressor was not adequate to support a diagnosis of PTSD.  In review of the PTSD diagnostic criteria, the examiner determined that the Veteran did not have exposure to a traumatic event, the Veteran did not persistently re-experience the event, the Veteran did not experience persistent avoidance of stimuli associated with trauma, and that the Veteran did not have persistent symptoms of increased arousal.  In conclusion the examiner stated that the Veteran does not meet the criteria for a diagnosis of PTSD.  The examiner stated that the Veteran did not report a stressor experience that meets the clinical criteria of Criterion A per DSM-IV and he did not report any symptoms consistent with a diagnosis of PTSD.      

In accordance with the October 2014 Board remand, an addendum opinion regarding the Veteran's psychiatric disabilities was sought.  The December 2014 examiner stated that they reviewed the available records in formulating their conclusion, that the Veteran does not meet the criteria for a diagnosis for PTSD.  The examiner also found that the Veteran's diagnosis of depression is not related or caused by military service.   In support of this opinion the examiner relied on the lack of psychiatric complaints during service, and the Veteran's history of pre and post military substance abuse.  

In review of the Veteran's PTSD claim, the examiner reviewed the Veteran's 1994 treatment and an evaluation which showed that the Veteran was exposed to severe combat, without any mention of specific stressors.  The examiner noted a diagnosis and continued treatment for PTSD, though the diagnosis and treatment did not include psychodiagnostic testing.  The examiner reviewed the December 2008 consultation, and the Veteran's claimed stressor of being in a physical altercation with an officer, and the fact that the Veteran was directly exposed to combat.  The examiner noted the inconsistencies with the December 2008 consultation and the original reports made by the Veteran in 1994.  The examiner also reviewed the findings of the January 2011, and March 2013 VA examinations.  Ultimately, the examiner determined that the Veteran presented inconsistent stressors at various evaluations and exams, and that none of the experiences reported by the Veteran meet the clinical criteria for a diagnosis of PTSD, nor did the Veteran present the full constellation of symptoms for PTSD.  The examiner also noted the inconsistencies in the record of the Veteran's in-service experience, noting that the record shows the Veteran presented his experience as an infantry door gunner, though his DD 214 and personnel record reflect administrative Military Occupational Specialties.   The examiner found that "given the totality of the records cited above, this examiner opines that the initial diagnosis of PTSD was based on incomplete information and the more comprehensive evaluations and exams, which included thorough record reviews and psychodiagnostic testing, provided more accurate diagnoses of the Veteran's psychiatric complaints."

In November 2014, the Veteran submitted a Statement in Support of Claim that included lay statements.  The Veteran stated, "having worked as security guard and ambulance driver, I had been a part of a lot of stressful situations and seen horrible things.  I don't understand why I cannot be approved for this when it is in my records.  I'm asking for help and no one seems to want to help... I am an honorably discharged Vet that is getting treated like a third class citizen."

In December 2016, the Veteran was sent a development letter asking for additional evidence to support his appeal to include any statements of witnesses to the contended assault, but no response was received. 

In order to prove service connection for PTSD, a Veteran must meet the criteria in 38 C.F.R. § 3.304(f).  Specifically, the Veteran must fulfill the elements in one of the subsections in addition to the requirement of medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a).  See 38 C.F.R. §§ 3.304(f)(1) - (5). Given that the Veteran does not currently have a medical diagnosis for PTSD, the claims fails on this element.

In reaching this determination, the Board acknowledges that the Veteran's claimed military stressors of an in-service personal assault, and his experienced mortar attack.  The Board will accept as credible his report of being on a base that underwent mortar, rocket, or artillery attack as this is consistent with the time and place of his service.  However, he was not in combat.  Events such as the death of 91 nurses and a fellow soldier in attacks have discounted or not been verified.  With respect to the contended assault, dental records of an examination three months after the assault do show the loss of one front tooth but do not contain any indication that it was due to trauma.  Moreover, the loss of a tooth from a rifle butt would likely have involved facial injuries and required some immediate treatment which is not in the records.  The Veteran on one occasion described this as an accident. On another occasion he described it as having occurred during an intoxicated New Year's celebration after unauthorized firing of his weapon.  Finally, during his 1980 reenlistment examination, he denied any history of dental injury or trauma.  Even if a front tooth was lost in an event on January 1, 1969, it is not credible that this event was a traumatic personal assault.   

Moreover, it does not change the requirement that a Veteran seeking service connection for PTSD have a diagnosis of such in accordance with the DSM-IV. 
38 C.F.R. § 3.304(f).  VA regulations still require that a service connection claim be accompanied by evidence which establishes that the claimant currently has a disability arising from a verified traumatic event.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of a current disability.  Absent evidence of current disability of PTSD, the Board finds that service connection for PTSD is not warranted. 

In the instant claim, insufficient medical evidence exists to support a diagnosis of PTSD in accordance with the DSM-IV.  While the record does show that the Veteran does have certain symptoms, notably his depressed mood, his current disability does not reflect a current diagnosis of PTSD.  The record shows that the Veteran was treated for PTSD and that he received medication for his PTSD.  However, as pointed out by the December 2014 VA addendum, this finding was not based on a review of the records, did not involve stressor identification, and was not in accordance with DSM criteria. The PTSD designation was also premised on the improper factual basis that the Veteran had severe combat experience.  The Board finds that the original diagnosis of PTSD to be of diminished probative value because it is based on an inaccurate factual predicate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  The Veteran failed to have a qualifying diagnosis for PTSD at his December 2008 consultation, January 201 VA examination, March 2013 VA examination, and December 2014 VA addendum opinion in accordance with the DSM.  Examiners considered his reported events but found that they did not meet the criteria for a diagnosis of PTSD.  Even if the events occurred, the examiners did not find them to be sufficient causes for his disorders.  The medical opinions provided were all well-reasoned and provided ample rationale to the Veteran's current condition and are afforded great probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Further, the Veteran has not submitted any private medical records that indicate he has PTSD.

The Board considered the Veteran's receipt of the First Cavalry Division's "combat certificate." The Board finds, however, that this document is too general, too vague, and non-specific to show that the Veteran himself ever engaged in combat.

Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. Feb 17, 2009), the Board must assess the other psychiatric disabilities associated with the Veteran.  In December 2008 the Veteran was diagnosed with adjustment mood disorder with depressed mood, not related to military service.  In January 2011 the Veteran was diagnosed with depressive disorder, alcohol dependence, and polysubstance abuse, all unrelated to military service.  In March 2013 the Veteran was diagnosed with depression unrelated to military service, alcohol dependence and cannabis abuse both in full and sustained remission.  In the December 2014 addendum opinion, the examiner provided a negative nexus opinion between the Veteran's depression and service.  Thus, while the Veteran has a current diagnosis of acquired psychiatric disorders, all etiologies provided concluded they are unrelated to military service, and fail to provide the requisite nexus for service connection.    

In addition to the medical evidence, the Board has also considered the Veteran's statements that he has an acquired psychiatric disability due to his military service.  However, a chronic psychiatric disorder such as PTSD and depression is not a medical condition a lay person is competent to diagnose.  Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  The Veteran does not have the medical expertise to diagnose himself with an acquired psychiatric disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, his lay assertion that he has an acquired psychiatric disorder which is due to service lacks any probative value.

Specific to the Veteran's history of alcohol abuse/dependency, and polysubstance abuse: when drug and alcohol abuse is at issue, service connection is precluded "in two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse." Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Service connection is not precluded if abuse is secondary to a service-connected disability.   Id.; see also 
38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509, (1998).  However, for the reasons stated above, the Veteran's psychiatric disorders are not service-connected, and a direct service connection theory is legally precluded.  As such, service connection for alcohol dependence must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

After weighing all the evidence, the Board finds the preponderance of the evidence is against the claim of an acquired psychiatric disability to include PTSD, and depression, and the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and depressive disorder is denied.



____________________________________________
J.W. Francis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


